Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 18, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed January 18, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01069-CV
____________
 
IN RE CHARLES WILLY ALPINE, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
November 28, 2006, relator filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to conditionally grant a writ of mandamus directed at
the Honorable Judge Jan Krocker, presiding judge of the 184th District Court of
Harris County.
Relator
has not established that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed January 18, 2007.
Panel consists of Justices Anderson,
Hudson and Guzman.